ORDER

PER CURIAM.
Ivan Wilkerson, Movant, appeals the denial of his Rule 29.15 motion for post-conviction relief following his conviction of possession of a controlled substance.
On appeal, Movant contends the motion court erred by denying his Rule 29.15 motion because he received ineffective assistance of counsel in that his trial counsel failed to file a motion to suppress his incriminating statement to the police.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no prece-dential or jurisprudential value. We af*485firm the judgment pursuant to Rule 84.16(b).